COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Shamsher Medih Chisti v. Sana Chisti aka Kiran Wilwerding

Appellate case number:    01-13-00780-CV

Trial court case number: 2013-12431

Trial court:              257th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied. Costs are taxed against the
appellant as he is the only party to the appeal. The appeal is from a dismissal for want of
prosecution before any other party was joined in the suit. Appellee has not been served with
process in the trial court, nor did appellee appear in the trial court or in the court of appeals.

Judge’s signature: _/s/ Jane Bland_
                   Acting for the Court

Panel consists of: Justices Keyes, Bland, and Massengale.


Date: April 21, 2015